The defendants, in their answers, denied any intention of defrauding the plaintiff, or anybody else; averred that the land and spring answered the description given of them; and although they admitted the employment of Jordan to bid for them, they urged that being tenants in (413) common, they had determined to sell for the purpose of partition, and that the defendant Hall, intending to take the land in severalty, unless it went for $500, authorized Jordan to bid for him up to that price.
Much testimony was taken which it is not necessary to state, as all that is important will be found in the opinion of the Court.
Two principal reasons are urged in this case against carrying the contract into effect which the plaintiff made for the purchase of the land in question. The first is that the defendant Hall imposed upon him by false representations as to the land having a good spring upon it. The other is that he was imposed upon by the same defendant in employing puffers at the sale.
It appears that the tract of land contained 100 acres, and it is established by nearly all the witnesses whose depositions have been read that the defendant Hall represented the land as having a never-failing spring upon it. For this purpose the depositions of John Ray (414) John Hanks, William Crosset, and others have been read. It has also been proved by the depositions of James Ray, John Hanks, William Crosset, John Cummins, and Jesse Clark that there was not a never-failing spring upon it. James Ray says he went upon the land with the defendants after the sale to ascertain whether there was a spring on it; that they found none; that at the place where it was supposed the spring was, there was not the appearance of any. It appears from the depositions that the spring had generally run a part of the year, but dried up in August or September; which, without the aid of a well, would altogether render it unfit for a settlement. This charge of misrepresentation is established beyond doubt, without any conflicting testimony. Whether there was a spring on the land or not was a circumstance on which the value of the land, as a settlement, much depended. It was a circumstance, too, with which the plaintiff might have been unacquainted, although he lived in the neighborhood. The defendant says he had been informed there was a good spring on the land. If he had made that representation as from information, the effect upon the plaintiff might have been different. But there is a marked difference between a representation founded upon belief, or upon the information of others, and a representation that a fact is so.
It appears, further, from the depositions of Richard Nichols and John Jordan, that each of them was requested by defendant Hall to bid as far as $500; that he would take such bid off their hands. Jordan says the land was put up at $500, and he heard it cried at that sum. And the defendant Hall admits that plaintiff asked whose bid it was, and was informed by him that it was Mr. Jordan's bid; that the plaintiff afterwards bid one dollar more, and the land was (415) knocked down to him. This was undoubtedly a fraud upon the purchaser, when it is considered how much men's conduct and acts are influenced by the judgment and opinion of others. And so thought the defendant, or why did he resort to it? It was thrown out that it was Jordan's bid; in other words, that Jordan thought the land was worth $500, and had bid that sum for it. I say it was thrown out as a bait to *Page 240 
induce Woods, intoxicated as he has been represented to be, to bid a greater sum. But Jordan says he had made no bid. Then no bid whatever had been made for the land until the plaintiff had bid $501. The representation, then, that Mr. Jordan had bid $500 was totally without foundation. With respect to what was said about the quality of the land, the plaintiff lived in the neighborhood, and ought to have acquainted himself with that. It was a matter of judgment. There can be no ground of relief on that account. In questions of fraud, it might be a circumstance proper to be considered.
The two principal charges in this case, I think, are established: First, the misrepresentation as to the land having a never-failing spring from it; second, the charge of employing puffers at the sale. I think the defendants should be enjoined from further proceedings in the suits by them brought upon the bonds given for the purchase money of the land; and that they should pay the costs at law, as well as the costs of this Court.
PER CURIAM.                     Let the injunction be perpetuated.
(416)